Opinion by
Head, J.,
- In this case also the learned court below on the oral motion of counsel quashed the indictment under circumstances in every substantial way similar to those in the case of Commonwealth v. Hans, in which we have just *279handed down an opinion, ante, p. 275. It is not necessary for us to repeat here what we said there.
Por the reasons there given, the order of the court quashing the indictment is reversed and set aside, the indictment is reinstated and the record remitted to the court below with a procedendo.